TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00338-CR


Justin Adam Agee, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 51,733, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING






Appellant Justin Adam Agee pleaded guilty to five counts of aggravated sexual
assault of a child.  See Tex. Pen. Code Ann. § 22.021 (West Supp. 2002).  After hearing evidence,
the district court assessed punishment for each count at imprisonment for fifty years.  Appellant
brings forward six points of error in which he contends the court erred by admitting certain testimony
and by improperly questioning a witness, that the prosecutor made an improper argument, and that
his original attorney on appeal was ineffective.  We will overrule these contentions and affirm the
judgments of conviction.

Appellant contends that Diane Campbell, a clinical social worker, should not have
been permitted to give expert testimony regarding the effects of sexual abuse on children.  He argues
that her opinion testimony was not shown to be reliable under the test prescribed by Kelly v. State,
824 S.W.2d 568, 573 (Tex. Crim. App. 1992).  Appellant did not make this objection at trial, and
thus he failed to preserve the issue for appeal.  Tex. R. App. P. 33.1(a).  Further, Kelly applies only
to the "hard sciences"; it does not apply to expert testimony that is based on technical or specialized
knowledge, as in the social sciences.  Nenno v. State, 970 S.W.2d 549, 561 (Tex. Crim. App. 1998)
(setting out appropriate test for reliability).  Appellant's brief does not address the Nenno standards
as they apply to Campbell's testimony.  Point of error one is overruled.
Dr. Susan Nickel examined the complaining witness after her outcry.  Over
appellant's objection, Nickel was permitted to testify to statements the complainant made regarding
the nature and frequency of appellant's abusive acts.  Appellant argues that these statements were
hearsay and that their admission denied him his constitutional right to confront and cross-examine
the witnesses against him.  This court has held that a child's statement to a medical doctor describing
sexually abusive acts and identifying the abuser are reasonably pertinent to medical diagnosis and
treatment and are, therefore, admissible under the hearsay exception for such statements.  Fleming
v. State, 819 S.W.2d 237, 247 (Tex. App.--Austin 1991, pet. ref'd); see Tex. R. Evid. 803(4). 
Appellant did not preserve his confrontation claim by trial objection.  Wright v. State, 28 S.W.3d
526, 536 (Tex. Crim. App. 2000).  Points of error two and three are overruled.
The complainant's mother, appellant's wife, testified for the defense. (1)  After both
sides concluded their questioning of the witness, the court asked her additional questions regarding
her attitude toward her husband, her efforts to obtain counseling for her daughter, and her plans for
the future if appellant were to receive probation as she requested.  Appellant characterizes this
questioning as "vigorous cross-examination" and argues that the court thereby abandoned its neutral
role and became an advocate for the State.  He concedes that he voiced no objection at trial but
contends the error was fundamental.  See Brewer v. State, 572 S.W.2d 719, 721 (Tex. Crim. App.
1978) (absent objection, remarks and conduct of court may not be challenged unless they are
fundamentally erroneous).
This was a bench trial in which punishment was the only issue to be decided.  The
questions appellant challenges were relevant to the punishment issue and concerned matters that had
been addressed by the witness during questioning by defense counsel and cross-examination by the
State.  The court appears to have been seeking to clarify statements the witness had previously made
and to gather additional information relevant to punishment.  See Moreno v. State, 900 S.W.2d 357,
359 (Tex. App.--Texarkana 1995, no pet.).  We find no support in the record for appellant's
assertion that the court became an advocate for the State.  Finding no fundamental error, we overrule
point of error four.
Appellant next argues that the prosecutor exceeded the bounds of proper jury
argument when he referred to appellant as a "pervert" and a "predator," and as "someone who eats
his own young."  There was no jury.  In the absence of an objection, appellant preserved no error in
any case.  Cockrell v. State, 933 S.W.2d 73, 89 (Tex. Crim. App. 1996).  Point of error five is
overruled.
Finally, appellant contends the attorney originally appointed to represent him on
appeal rendered him ineffective assistance because he failed to file a motion for new trial. (2) 
Appellant asserts in his brief that gunshots were heard outside the courtroom during his trial.  He
also asserts that "the physical demeanor of the trial judge . . . dramatically visibly changed" when
his wife testified that he is "a good man."  In essence, appellant argues that had appointed counsel
filed a motion for new trial asserting these facts and pursued the motion at a hearing, the appellate
record would contain reversible error.
Appellant's argument asks us to assume that his factual assertions are correct, since
he concedes that there is nothing in the record to support them.  We do not decide appeals on the
basis of speculation about matters not shown in the record.  Green v. State, 912 S.W.2d 189, 192
(Tex. Crim. App. 1995).  There is nothing in the record to rebut the presumption that appointed
counsel discussed with appellant the merits of filing a motion for new trial and that appellant decided
against it.  Oldham v. State, 977 S.W.2d 354, 363 (Tex. Crim. App. 1998).  Point of error six is
overruled.
The district court prepared separate judgments of conviction for each count.  They
are affirmed.


  
				Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Affirmed
Filed:   February 14, 2002
Do Not Publish
1.        Appellant is the child's stepfather.
2.        Appointed counsel filed a frivolous appeal brief.  See Anders v. California, 386 U.S. 738 
(1967).  Appellant subsequently retained his current counsel who was permitted to file a substitute
brief on appellant's behalf.